COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Cause No. 01-12-00704-CV; In re Tammy Fountain

            Original Proceeding on Petition for Writ of Habeas Corpus

            Underlying Cause: In the interest of S.F., a child, No. 2010-31997, 309th District
            Court of Harris County

       The trial court clerk is ordered to prepare, certify, and file a supplemental record
containing the motion, with proposed order titled “Order on Motion to Vacate Commitment Order
and Judgment,” filed or about January 27, 2014 in the above referenced cause in the 309th District
Court, along with any related motion, order, notice, or docketing statement. In particular, the
supplemental record should include any ruling, notation, or memorandum relating to this motion
made by the judge of the 309th District Court that is part of the record.

        The supplemental clerk’s record shall be filed in the First Court of Appeals no later than
February 26, 2014. Costs shall be assessed against relator in the trial court, but any delay or
failure to pay the clerk’s fee for the supplemental record shall not be grounds for delaying the
preparation, certification, and filing of the supplemental record in this Court.

        It is so ORDERED.


Judge’s signature:    /s/ Michael Massengale
                      Acting individually

Date:                 February 20, 2014